       Case 4:20-cv-03142 Document 1 Filed on 09/09/20 in TXSD Page 1 of 6




                              IN THE UNITED STATES DISTRICT
                            COURT FOR THE SOUTHERN DISTRICT
                                    HOUSTON DIVISION


 Magdoline S. Hammad, Individually                 §
 Plaintiff,                                        §
                                                   §
 v.                                                §             Civil Action No. 4:20-cv-3142
                                                   §
 RAMSEY HAMMAD, Individually                       §
 Defendant.                                        §                JURY TRIAL DEMANDED


                                     ORIGINAL COMPLAINT

         Plaintiff Magdoline S. Hammad (“Plaintiff”), by and through her attorney, brings this

action against Ramsey Hammad (“Defendant”) and respectfully shows the following:

                                               PARTIES

1. Plaintiff Magdoline S. Hammad is an individual residing at 3906 Fisherman’s Court, Spring,

TX 77386.

2. Plaintiff is a citizen of the State of Texas.

3. Defendant Ramsey Hammad is an individual residing at 3906 Fisherman’s Court, Spring, TX

77386.

4. Defendant is a citizen of the State of Texas.

                                  JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over Plaintiff’s Electronic Communications Privacy

Act (ECPA) claims pursuant to 28 U.S.C. § 1331 (federal question). This Court also has subject

matter jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §1367. This Court has

personal jurisdiction over Defendant because at all relevant times, Defendants resided at 3906
      Case 4:20-cv-03142 Document 1 Filed on 09/09/20 in TXSD Page 2 of 6




Fisherman’s Court, Spring, Texas 77386 located (and continue to be) in the Southern District

Texas, and Defendants acts occurred in the Southern District of Texas.

6. Venue is proper in the Galveston Division of the Southern District of Texas, pursuant to 28

U.S.C. § 1391(b) and (c), because at all relevant times, a substantial part, if not all, of the events

giving rise to this action occurred in the Southern District of Texas, and Defendant resides, is

located, can be found, and conducts substantial business in the Southern District of Texas. The

federal venue statute for non-diversity cases, 28 U.S.C. § 1391, refers to venue in terms of districts,

not divisions. Under federal law, there is no requirement that venue be laid in a particular division.

Thus, since venue is proper in the Southern District of Texas, venue is proper in the Galveston

Division of the Southern District of Texas. See, e.g., U.S. v. Real Property Known as 200 Acres

of Land Near Farm to Market Road 2686 in Rio Grande City, Texas, No. 2:11-cv-00368, 2012

WL 1911270, at *2 (S.D. Tex. May 24, 2012) (citing Says v. M/V David C. Devall, 161 F.Supp.2d

752, 753 (S.D. Tex. 2001)).

                                    NATURE OF THE CASE

7. On or about September 7, 2020 and until September 8, 2020 without authorization from Plaintiff

and while she was sleeping, Defendant Ramsey Hammad accessed Plaintiff’s smart phone and

computerized data as defined in Section 33.01(11) of the Texas Penal Code and in violation of

Section 33.02 of the Texas Penal Code. (2 R.R. 125-126, 5 R.R. Ex. 2.) Defendant then

disseminated and published the data wrongfully obtained. Defendant surreptitiously and

wrongfully hacked the phone of Plaintiff which was password protected. Defendant’s knowledge

as an IT professional provided him with the know how to effectuate these illicit acts. At no time

has Plaintiff given permission to Defendant to access her phone, e-mails, voicemails, text

messages, or call logs.
      Case 4:20-cv-03142 Document 1 Filed on 09/09/20 in TXSD Page 3 of 6




8. Defendant Ramsey Hammad took dozens of screenshots and audio files from the phone of

Plaintiff Magdoline S. Hammad while she slept.          Defendant subsequently circulated those

screenshots and audio files to more than ten family members and friends of Plaintiff in an effort to

embarrass and inflict emotional harm on Plaintiff.

9. Defendant has contacted Plaintiff’s family and friends in an effort to disparage her, attack her

character and integrity.

10. Defendant is attempting to destroy Plaintiff’s personal and business relationships. If not

stopped, Defendant will continue those attempts. It is difficult to assess the damage done to

Plaintiff’s reputation, even if damages could be sufficiently quantified and calculated. Defendant

lacks the financial resources to provide adequate relief or respond in monetary damages.



VIOLATIONS OF THE ELECTRONIC COMMUNICATIONS PRIVACY ACT (ECPA);

                                         18 U.S.C. §2515.

11. The Electronic Communications Privacy Act (ECPA) amendments to the federal wiretap law

extends to “electronic communications” the same protections against unauthorized interceptions

that the wiretap law provide for “oral” and “wire” communications via common carrier

transmissions. See 18 USC §§ 2701-2711 (1994); Brown v. Waddell, (4th Cir. 1995), 50 F.3d 285.

Pertinent provisions of the ECPA are set out in the section pertaining to electronic mail.

12. The federal wiretap statute prohibits use or disclosure of communications obtained in violation

of the statute unless use is otherwise provided by statute. The federal statute also bars the use of

any wrongfully intercepted communication in any proceeding in state or federal court. 18 U.S.C.

§2515. Gelbard v. U.S., 408 U.S. 41, 51-52 (1972) [witness could not be forced to disclose

testimony from illegal wiretap to grand jury].
      Case 4:20-cv-03142 Document 1 Filed on 09/09/20 in TXSD Page 4 of 6




VIOLATION OF STATE WIRETAPPING LAWS: . §§123.001 - 123.004 of the Texas Civil

                                  Practice and Remedies Code

13. Texas also has enacted civil and criminal statutes addressing wiretapping. §§123.001 - 123.004

of the Texas Civil Practice and Remedies Code create a civil cause of action for a person whose

communication is intercepted in violation of the statute. The statute permits damages and

injunctive relief prohibiting divulgence or use of information obtained by an interception of this

nature. This statute applies only to interception of communications by “aural” acquisition of the

contents of a communication. It does not include purely verbal communications that are not

transmitted by wire or cable, and additionally does not apply to electronic mail. Section 123.002

of this wiretap statute grants a cause of action against any person who “divulges information” that

was obtained by an illegal wiretap. Additionally, §16.02 of the Texas Penal Code makes

unauthorized interception or use or disclosure of the contents of the interception a felony.

                                   INVASION OF PRIVACY

14. The preceding factual statements and allegations are incorporated by reference.

15. Defendants intentional acts against Plaintiff directly and/or proximately resulted in an invasion

of privacy by public disclosure of such highly confidential and private information. Access to

Plaintiff’s phone and the wrongful dissemination of such information into the public domain, was

achieved by Defendants illicit act. Defendant intentionally invaded Plaintiff’s privacy by

disseminating their private phone communications to the world.

                                     RELIEF REQUESTED

16. The preceding factual statements and allegations are incorporated by reference.



      ACTUAL, CONSEQUENTIAL DAMAGES AND/OR NOMINAL DAMAGES.
       Case 4:20-cv-03142 Document 1 Filed on 09/09/20 in TXSD Page 5 of 6




17. As a direct and/or proximate result of Defendant Ramsey Hammad’s wrongful actions, Plaintiff

has suffered (and continue to suffer) economic damages and other actual harm in the form of, inter

alia, (i) actual identity theft, identity fraud and/or medical fraud, (ii) invasion of privacy, (iii)

statutory damages under ECPA. (iv) emotional distress from the compromise of Plaintiff’s

communications. Plaintiff’s damages were foreseeable by Defendant and exceed the minimum

jurisdictional limits of this Court. All conditions precedent to Plaintiff’s claims for relief have been

performed and/or occurred.

                                    EXEMPLARY DAMAGES.

18. Plaintiff is entitled to exemplary damages as punishment and to deter such wrongful actions,

inaction and/or omissions in the future. All conditions precedent to Plaintiff’s claims for relief

have been performed and/or occurred.

                                      INJUNCTIVE RELIEF.

19. Plaintiff is entitled to injunctive relief requiring Defendant, (i) immediately disclose to Plaintiff

the precise nature, breadth, scope and extent of their stolen and compromised data, including the

specific information comprising the stolen “photos and or electronic messages,” (ii) make prompt

and detailed disclosure of all recipients that received the stolen information.

               ATTORNEYS’ FEES, LITIGATION EXPENSES AND COSTS.

20. Plaintiff is entitled to recover their attorneys’ fees, litigation expenses and court costs in

prosecuting this action pursuant to18 U.S.C.A. § 2511. § 2511(d)(2) and Tex. Civ. Prac. & Rem.

Code Ann. § 123.002. All conditions precedent to Plaintiff’s claims for relief have been performed

and/or occurred.

21. WHEREFORE, Plaintiff, respectfully requests that (i) Defendant Ramsey Hammad be cited to

appear and answer this lawsuit, further requests that upon final trial or hearing, judgment be
       Case 4:20-cv-03142 Document 1 Filed on 09/09/20 in TXSD Page 6 of 6




awarded against, in favor of Plaintiff, for: (i) actual damages, consequential damages. nominal

damages, and/or ECPA statutory damages (as described above) pursuant to18 U.S.C.A. § 2511. §

2511(d)(2) and Tex. Civ. Prac. & Rem. Code Ann. § 123.002 in an amount to be determined by

the trier of fact; (ii) exemplary damages: (iii) treble damages as set forth above; (iv) injunctive

relief as set forth above; (v) pre- and post-judgment interest at the highest applicable legal rates;

(vi) attorneys’ fees and litigation expenses incurred through trial and any appeals; (vii) costs of

suit; and (viii) such other and further relief the Court deems just and proper.

                                          JURY DEMAND

22. Plaintiff, respectfully demands a trial by jury on all of her claims and causes of action so triable.



                                                                Respectfully submitted,

                                                                RUCKER LAW FIRM, PLLC
                                                                By: Hamilton G. Rucker, Esq.
                                                                405 Main St. Suite 200
                                                                Houston, Texas 77002

                                                                ATTORNEY FOR PLAINTIFF
